Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informality:  

Claim 20, line 2, the examiner suggests rewriting “dialectic” to --dielectric-- to correct a typographical error. 

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maling et al. (USPAT 9,102,517 B2, Reference of Record).

	In regards to claims 1, 11 and 17, Maling et al. teaches in Figures 1 and 2 an integrated circuit (IC) comprising a resonator structure including:
	A MEMS resonator (20) comprising a plurality of air cavities (24a and 24b), which based on annotated Figure 2 below, three cavities (Annotated Element A1) of the plurality are located vertically and adjacent to a side of the resonator (20) which is located under cavity (24b). Based on related Figure 5, the plurality of air cavities are seal via a thin-film layer (52). Based on Figure 5, the thin-film layer (52) has a non-conformal shape (i.e. pinched off in the air cavities regions), thus the examiner interprets the thin-film layer (52) to correspond to the claimed “non-conformal thin-film”. 
	In regards to claim 2, the MEMS resonator (20) is patterned on a sacrificial material (18).

    PNG
    media_image1.png
    336
    828
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maling et al. (USPAT 9,102,517 B2, Reference of Record) in view of Bhattacharjee (US2014/0125431 A1, Reference of Record).

	As disclosed above, Maling et al. teaches the claimed invention as recited in Claims 2, 11 and 17. Maling et al. also teaches the following:
	In regards to Claims 3, 12 and 18, based on Annotated Figure 1 below, the resonator structure (20) comprises a bottom electrode (Annotated Element A) formed on the sacrificial material (18), an insulating material (Annotated Element B), a top electrode (Annotated Element C) formed on the insulating material, and a top sacrificial material formed on the top electrode;
	In regards to Claim 4, based on Annotated Figure 1, a spacer (Annotated Element D) is formed on a wall (22) of the integrated circuit which is filled with the sacrificial material (18) forming a sidewall sacrificial material; 
Claims 5, 6, 14 and 20, based on Annotated Figure 1, an interlayer dielectric layer (Annotated Element E) is formed on the sacrificial material, and Maling et al discloses in Column 5, Lines 37-42, that the interlayer dielectric layer is polished. Based on Figure 1, the air cavities (24a and 24b) are formed in the interlayer dielectric layer by forming release holes;
	In regards to Claims 7 and 8, based on Figure 5, the sacrificial material is removed and the non-conformal thin film (52) is deposited forming a plug material in the opening of the air gaps;
	In regards to Claims 9, 10, 15 and 16, Maling teaches in Column 6, Lines 59-64, that the non-conformal thin-film is applied via PECVD (i.e. type of chemical and physical vapor deposition); and
	In regards to Claims 13 and 19, based on Figure 1, the sacrificial material (18) is formed on top of a metal/bulk material (12).

    PNG
    media_image2.png
    426
    901
    media_image2.png
    Greyscale

Maling et al. does not teach: in regards to Claims 3, 12 and 18, wherein the MEMS insulating material is a piezoelectric material. 
	
	However Bhattacharjee exemplary teaches in Figure 11 a MEMS resonator device comprising a bottom electrode (20), a piezoelectric layer (16) and a top electrode (22). Bhattacharjee teaches in Paragraph [0059] that a resonant frequency of the piezoelectric layer determines the resonate frequency of the MEMS resonator.

. 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are found not persuasive. 

The applicant made the remark, on pages 8 and 9, that Maling et al. (Reference of Record) does not disclosed the amended language of claims 1, 11 and 17, of wherein the resonator structure includes “an air gap cavity vertically over a location adjacent to a side of the resonator”.

The examiner finds this remark unpersuasive. As discussed in the 35 USC 102 rejection above, Maling et al. does teach air cavities located vertically over a location adjacent to a side of the resonator (see annotated Figure 2), thus does not find the remark persuasive and has maintained the rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843